Citation Nr: 0018280	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active duty for training from January 1992 to 
August 1992.  

This matter originally came before the Board of Veterans' 
Appeal (Board) on appeal from a November 1993 rating action 
in which the RO denied service connection for an acquired 
psychiatric disorder.  Following appellate review in February 
1997, the Board remanded the case for further development of 
the record.  In a supplemental statement of the case dated in 
March 2000, the RO continued to deny service connection for 
an acquired psychiatric disorder.  The case has been returned 
to the Board for further review.  

The veteran was afforded a hearing before an RO hearing 
officer in August 1994.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran was diagnosed to have an obsessive compulsive 
disorder prior to service, as well as during service.  

2.  The veteran's obsessive compulsive disorder clearly and 
unmistakably existed prior to service.  

3.  The veteran's obsessive compulsive disorder produced only 
a temporary flare-up of symptoms during service, which were 
relieved by treatment and medications. 

4.  After service, the veteran was diagnosed to have an 
anxiety disorder; an adjustment disorder with anxious mood; 
depression not otherwise specified; chronic severe dysthymic 
disorder; and a panic disorder with obsessive compulsive 
features, which have not been shown to be related to the 
veteran's military service.  


CONCLUSION OF LAW

A psychiatric disorder was neither incurred in nor aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence in this case may be briefly summarized.  It 
shows that when the veteran was examined for purposes of his 
enlistment into service in June 1991, there were no 
psychiatric abnormalities noted upon clinical evaluation.  
The following month, still during the period prior to 
service, the evidence shows that the veteran was evaluated at 
a private medical facility complaining of depression and 
anxiety.  This evidence also shows that the veteran indicated 
that "All I can think about is swallowing my saliva..."  and 
that he got nervous thinking he was going to choke on his own 
saliva.  Following this evaluation, the veteran was diagnosed 
to have an obsessive compulsive syndrome.  

After the veteran entered into his period of active duty for 
training, the record shows that he was hospitalized between 
May and June 1992, with a depressed mood, complaining of 
being very conscious of his saliva, and with a fear of 
swallowing.  The veteran's symptoms resolved "relatively 
quickly" after being placed on medication, and at his 
discharge from this hospitalization, he was diagnosed to have 
obsessive/compulsive disorder manifested by recurrent and 
persistent ideas of excessive salivation and fear of 
swallowing.  It was recommended that the veteran be returned 
to full military duty with follow-up treatment.  It was also 
noted that this disability existed prior to the veteran's 
service.  

In August 1992, the veteran was discharged from service.  
Discharge documents reflect that the reason for the veteran's 
separation from service was unsatisfactory performance.  The 
report of the examination conducted in connection with his 
service discharge revealed that there were no psychiatric 
abnormalities noted on clinical evaluation.  

Post service medical records show that in 1993, the veteran 
was diagnosed to have anxiety, an adjustment disorder with 
anxious mood; a obsessive compulsive disorder; and depression 
not otherwise specified.  When examined for VA purposes in 
1994, the veteran was diagnosed to have chronic severe 
dysthymic disorder and a panic disorder with obsessive 
compulsive features.  Records dated in 1998 show that the 
veteran was diagnosed to have an anxiety disorder.  


II.  Analysis 

As an initial matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107, in that the evidence submitted demonstrates that it 
is plausible he incurred or aggravated a psychiatric 
disability in service.  The Board further finds that VA has 
met its duty to assist in developing the facts pertinent to 
the veteran's claim under 38 U.S.C.A. § 5107, since the 
record includes pre-service, service and post service medical 
records, as well as the report of an examination of the 
veteran conducted for VA purposes.  Moreover, there has been 
no allegation that there are additional, available relevant 
records. 

Applicable criteria provide that, in order to establish 
service connection for a disability, there must be objective 
evidence that establishes that such disability either began 
in or was aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  In this regard, there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof) and, when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions (including healed 
fractures), with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service.  38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(b).  See Akins 
v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

Here, the evidence of record includes July 1991 private 
medical records on which it is shown that the veteran was 
specifically diagnosed to have an obsessive compulsive 
disorder pre-service.  Although no psychiatric disorder was 
noted when the veteran was examined in connection with his 
enlistment, this diagnosis is identical to the psychiatric 
diagnosis made during the veteran's service.  The evidence 
also shows that the matter about which the veteran was 
obsessing, both prior to and during service, was the same; 
i.e., his saliva and swallowing.  In view of this, the Board 
finds that the veteran's obsessive compulsive disorder pre-
existed service.  (In this regard, it is also observed that 
those treating the veteran during service, also were of the 
opinion that the veteran's psychiatric disorder existed prior 
to service.)  

As to the question of whether this condition was aggravated 
by service, the record shows that the veteran was 
hospitalized for treatment of this condition for slightly 
more than one month during service.  At the same time, 
however, the veteran's obsessive compulsive behavior resolved 
relatively quickly after being placed on medication, and it 
was recommended that he be returned to duty upon his hospital 
discharge.  Moreover, subsequent service records fail to show 
any more problems with respect to this disorder, and there 
were no psychiatric abnormalities noted when the veteran was 
examined in connection with his discharge from service.  (It 
is also noted that discharge was due to the veteran's 
unsatisfactory performance, rather than due to any medical 
problem.)  

Under these circumstances, it is the Board's conclusion that 
any impairment arising from the veteran's obsessive 
compulsive disorder did not undergo any permanent increase in 
severity during service.  To the contrary, the records 
clearly show only a flare-up of the condition in service, 
which was relieved after the veteran was provided medication.  
Since a temporary flare-up does not constitute an increase in 
severity warranting a grant of service connection, a basis 
upon which to establish service connection for obsessive 
compulsive disorder has not been presented in this case.  See 
Hunt, supra.

As to the other psychiatric diagnoses shown in the veteran's 
records, (anxiety; anxiety disorder; an adjustment disorder 
with anxious mood; depression not otherwise specified; 
chronic severe dysthymic disorder and a panic disorder with 
obsessive compulsive features), it must be noted that these 
were all diagnosed after service.  Moreover, none of the 
records on which these post service diagnoses were entered 
show that these disabilities were considered to be related to 
the veteran's service.  Accordingly, there is no basis for 
concluding that these disabilities were incurred in or 
aggravated by service.  





ORDER


Service connection for an acquired psychiatric disorder is 
denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

